Case 1:18-cv-00668-JTN-SJB ECF No. 59 filed 07/29/20 PageID.303 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

         Plaintiff,                       Case No. 1:18−cv−668

    v.                                    Hon. Janet T. Neff

GEORGINA'S LLC,

         Defendant.
                                     /


                      NOTICE OF HEARING CANCELLATION


    The status conference set in this matter for July 31, 2020 is hereby
CANCELLED.



                                     U.S. Magistrate Judge

Dated: July 29, 2020           By:    /s/ Cynthia Black Hosner
                                     Judicial Assistant
